

115 HRES 957 IH: Disapproving of the request of the President for the extension, under section 103(c)(1)(B)(i) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015, of the trade authorities procedures under that Act to any implementing bill submitted with respect to any trade agreement entered into under section 103(b) of that Act after June 30, 2018.
U.S. House of Representatives
2018-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 957IN THE HOUSE OF REPRESENTATIVESJune 22, 2018Mr. Amash submitted the following resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONDisapproving of the request of the President for the extension, under section 103(c)(1)(B)(i) of
			 the Bipartisan Congressional Trade Priorities and Accountability Act of
			 2015, of the trade authorities procedures under that Act to any
			 implementing bill submitted with respect to any trade agreement entered
			 into under section 103(b) of that Act after June 30, 2018.
	
 That the House of Representatives disapproves the request of the President for the extension, under section 103(c)(1)(B)(i) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015, of the trade authorities procedures under that Act to any implementing bill submitted with respect to any trade agreement entered into under section 103(b) of that Act after June 30, 2018.
		